 


 HJ 100 ENR: Making further continuing appropriations for the fiscal year 2007, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. J. RES. 100 
 
JOINT RESOLUTION 
Making further continuing appropriations for the fiscal year 2007, and for other purposes. 
 
 
That the Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is amended by striking the date specified in section 106(3) and inserting “December 8, 2006”. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
